DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	In respond to Applicant’s amendment filed 2/8/2022 claims 1, 5 have been amended, and claims 2, 3, 7, and 8 have been canceled.  
	Reasons for Allowance 
3.	The following is an examiner's statement of reasons for allowance: 
The Examiner's basis for allowability of independent claims 1, 4 are the same as those set-forth within the Remarks filed 2/8/2022 (specifically pages 5-6).
Claims 5, 6 are also allow by depending on allowed claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
		COMMUNICATION

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN N NGUYEN/Primary Examiner, Art Unit 2828